808 F.2d 835Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel H. SPARKMAN, Plaintiff-Appellant,v.SHERIFF OF MACON COUNTY, NC;  Attorney General of the Stateof North Carolina, Defendants-Appellees.
No. 86-7210.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1986.Decided Dec. 11, 1986.

Before WIDENER and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Daniel H. Sparkman, appellant pro se.
Richard N. League, Office of the Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that an appeal from its order denying habeas relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny leave to appeal in forma pauperis, deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.  Sparkman v. Sheriff of Macon County, C/A No. 86-72-B-C (W.D.N.C., June 11 and June 24, 1986).


2
DISMISSED.